Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 1 of 15 PagelD #: 1

 

AO 106 (Rev 04/10) Application for a Search Warrant USD ISTRICT COURT
SAS
FILED
UNITED STATES DISTRICT COURT FEB 24
for the 2019
Wester District of Arkansas POUGLAS F. YOUNG, Clerk
y
In the Matter of the Search of ) oa
‘Briefly de ibe the be searched
Page ee eas Db” pete, Oo
THE LOCATION OF THE CELLULAR TELEPHONE )
ASSIGNED CALL NUMBER 870-577-4617 ;

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identifi the person or describe the
property tu be searched und gave its locations

See Attachment A

located in the Western District of __ Arkansas , there is now concealed (identify the

person or descrthe the praperty to he seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check ane ur more):
® evidence ofa crime;
3 contraband, fruits of crime, or other items illegally possessed;
JJ property designed for use, intended for use, or used in committing a crime:
7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section pense Description
21 U.S.C. 841(a)(1), 846 Conspiracy to Distribute Controlled Substances (methamphetamine)

The application is based on these facts:

See Attached Affidavit of FBI SA Justin Ledzinski

rf Continued on the attached sheet.

ot Delayed notice of 30 days (give exact ending date if more than 30 days: _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

}.

= ppiiceaut 9 signature

FBISA Justin Ledzinski
Printed name and title

Sworn to before me and signed in my presence. oe
Date: (24/14 See E. Gok

Judge § sijimature

City and state: Fort Smith, Arkansas _ Hon. Mark E. Ford, U.S. Magistrated Judge
— , Printed name and nile

 

 

 

 

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 2 of 15 PagelD #: 2

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 870-577-4617, (the “Target Telephone”),

whose wireless service provider is VERIZON WIRELESS.

2. Information about the location of the Target Telephone that is within the possession,
custody, or control of VERIZON WIRELESS, including information about the location

of the cellular telephone if it is subsequently assigned a different call number.
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 3 of 15 PagelD #: 3

ATTACHMENT B

Particular Things to be Seized

All information about the location of the Target Cell Phone described in Attachment A
for a period of forty-five days, during all times of day and night. “Information about the location
of the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of VERIZON
WIRELESS; VERIZON WIRELESS is required to disclose the Location Information to the
government. In addition, VERIZON WIRELESS must furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the Location
Information unobtrusively and with a minimum of interference with VERIZON WIRELESS
services, including by initiating a signal to determine the location of the Target Cell Phone on
VERIZON WIRELESS network or with such other reference points as may be reasonably
available, and at such intervals and times directed by the government. The government shall
compensate VERIZON WIRELESS for reasonable expenses incurred in furnishing such
facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this
warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 4 of 15 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

IN THE MATTER OF THE SEARCH OF
THE LOCATION OF THE CELLULAR
TELEPHONE ASSIGNED CALL NUMBER
870-577-4617

Case No. 3:19 CM

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, JUSTIN A. LEDZINSKI, Special Agent of the Federal Bureau of Investigation (FBI),

being duly sworn, depose and state that:

INTRODUCTION

1. I am an investigative or law enforcement officer of the United States, within the
meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law
to conduct investigations of and to make arrests for offenses enumerated in Section 2516
of Title 18, United States Code.

a I have been a Special Agent with the FBI for over ten (10) years. I am currently
assigned to the Little Rock Office, Fayetteville Resident Agency of the FBI, and have
been since November of 2007. From 2005 to 2007, I was assigned to the Laredo, Texas
Resident Agency of the FBI. In connection with my official FBI duties, I investigate
criminal violations of the Controlled Substances Act. I have received specialized training
in the enforcement of federal narcotics laws. My training and experience has involved,
among other things, (a) the debriefing of defendants, witnesses, and informants, as well
as others who have knowledge of the distribution and transportation of controlled
substances, and of the laundering and concealment of proceeds of drug trafficking; (b)

surveillance; and (c) analysis of documentary and physical evidence. I have also received

Affidavit page |

 

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 5 of 15 PagelD #: 5

training in investigations involving the interception of wire and electronic
communications and have participated in numerous investigations involving the
interception of wire and electronic communications. Based on my training and
experience, I have become familiar with the manner in which narcotics traffickers
conduct their drug-related businesses, including the methods employed by narcotics
dealers to import and distribute narcotics, and their use of coded language to refer to
narcotics, drug proceeds, and other aspects of narcotics trafficking. I have received
specialized training from the FBI relating to the investigation of drug and money
laundering offenses and have been personally involved in several investigations involving
the unlawful possession, manufacture, and distribution of controlled substances,
including cocaine, methamphetamine, marijuana, and money laundering.

3. I make this affidavit in support of an application for a search warrant under Federal Rule
of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the Verizon cellular telephone assigned call number 870-577-4617 (hereafter
“Target Cell Phone,” or “Target Telephone”), and IMSI 311480442655468 which utilizes
the Verizon Wireless network, a wireless telephone service provider. The target cell
phone has a customer service effective date of August 22, 2018 and is subscribed to
Zachery Manning at 145 Mikes Road, Harrison, AR 72601-9151. The Target Cell Phone
is described herein and in Attachment A, and the location information to be seized is
described herein and in Attachment B.

4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant

and as such does not set forth all of my knowledge about this matter, but rather only facts

Affidavit page 2

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 6 of 15 PagelD #: 6

I believe are sufficient to establish the probable cause necessary to obtain authorization to
track the Target Cell Phone. Based on the facts set forth in this affidavit, Affiant submits
there is probable cause to believe that violations of 21 USC 841(a)(1) and 846 have been
committed, are being committed, and will continue to be committed by Zachery Manning
and others. There is also probable cause to believe that the location information
described in Attachment B will constitute evidence of these criminal violations, and will
lead to the identification of additional individuals who are engaged in the commission of
these offenses in concert with Manning.
PROBABLE CAUSE |

5. For the past several months, Agents with the FBI have been conducting an investigation
concerning the drug trafficking activities of ZACHERY MANNING], and other yet
unidentified individuals, who have been distributing methamphetamine drugs (meth) for
some time in and around the area of Boone County, Arkansas. The investigation has
revealed that MANNING uses the target telephone to conduct methamphetamine
trafficking activities.

6. On 10/31/2018, a Confidential Source (CS1)? met with law enforcement officers at a
predetermined location in order to conduct a controlled purchase of meth from
MANNING. CSi and CS1’s vehicle were searched for contraband items with negative
result. CS1 was provided with surveillance and recording devices and was issued law

enforcement controlled drug purchase funds. CS1 departed from the location and

 

' The communications quoted throughout this affidavit are provided as a guide from affiant. They are not intended
to be exact renderings, but do capture the nature of the communications between the speakers. In the event any
discrepancy is perceived between the original recording and the transcript, the recording is the final authority.

2 CS1 has been a paid informant for the FBI since 10/1/2018. In CS1’s time as a paid informant, CS1 has performed
controlled purchases of methamphetamine from two separate targets on three separate occasions. CS1’s information
has been corroborated through a review of phone records, through surveillance, and through CS1’s controlled
purchases of methamphetamine. CS1 has a criminal history which includes felony offenses.

Affidavit page 3

 

 
Case 3:19-cm-00004-MEF Document1_ Filed 01/24/19 Page 7 of 15 PagelD #: 7

surveillance was initiated by law enforcement officers. CS1 subsequently traveled to
MANNING’s residence located at 145 Mikes Road, Harrison, Arkansas and met with
MANNING. CSI returned to a predetermined location and met with law enforcement
officers. CS1 provided law enforcement officers with a clear bag containing a white
crystalline substance which field tested positive for the presence of methamphetamine
drugs. CS1 also returned the surveillance and recording equipment provided to CS1.
During a debriefing, CS1 explained MANNING provided an ounce of meth for which
CS1 paid half and would owe MANNING the rest of the money.

7 Subsequent to the controlled drug purchase from MANNING on 10/31/2018, CS1
recorded two telephone calls with MANNING, who was utilizing Target Phone,
discussing setting up the purchase of additional meth, from MANNING. The following
excerpt is of the first telephone conversation between CS1 and MANNING on the target
telephone on 10/31/2018.

MANNING: “Oh ok I get it so you’re not saying you want to take money to him
or find somewhere”

CS1: “I’m wanting to take his money”

MANNING: “Gotcha give me just 20 minutes and call me right back ok and give
me the amount”

CS1: “Ok sounds good, bye.”

8. Based on my knowledge of this investigation, when MANNING made the comment, “Oh
ok I get it so you’re not saying you want to take money to him or find somewhere” this is
a statement confirming CS1 didn’t have another source of meth supply. CS1 stated: “I’m

wanting to take his money” as a reference that CS1 had access to a person who was

 

willing to give CS1 money in order for CS1 to get him meth. The person CS1 was

Affidavit page 4

 

 
Case 3:19-cm-00004-MEF Document1_ Filed 01/24/19 Page 8 of 15 PagelD #: 8

10.

11.

referring to is actually law enforcement officers and law enforcement controlled drug
purchase funds.

MANNING went on to respond to CS1: “Gotcha give me just 20 minutes and call me
right back ok and give me the amount”. Based on my knowledge of this investigation,
when the MANNING made this comment, he wanted CS1 to call him back and tell him
how much meth CS1 wanted to purchase.

In the second recorded telephone conversation CS1 held with MANNING on the target
telephone on 10/31/2018, the following dialogue ensued:

MANNING: “So you got an amount?”

CS1: “Ok so I know for sure im gonna say for sure two, two for sure and that is
gonna include the previous, that’s gonna include my previous”

MANNING: “what do you mean, you can just speak plain as day to me because
I’m very naive”

CS1: “Ok me too so that includes my 250 that I owe you from today. Ok so I’ Il
have a total of two. I’m waiting on some of it right now so Im hoping but first
thing in the morning Ill have it.”

MANNING: “Ok well let me call and make sure I can do everything and uh I’ll
let you know is that cool?”

CS1: “Yep”
MANNING: “Ok bye”

Based on my knowledge of this investigation, when MANNING asked CS1, “So you got
an amount?” he is asking how much meth CS1 wants to purchase. When CS1 responded,
“Ok so I know for sure im gonna say for sure two, two for sure and that is gonna include
the previous, that’s gonna include my previous” CS1 is asking MANNING to bring two

ounces of meth for CS1 to purchase from him. CS1 is also telling MANNING he/she is

Affidavit page 5

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 9 of 15 PagelD #: 9

going to pay MANNING the debt owed from the previous purchase of meth (one ounce
of meth CS1 purchased from MANNING on 10/31/2018). When MANNING made the
comment, “Ok well let me call and make sure I can do everything and uh I'll let you
know is that cool?” MANNING is explaining to CS1 that he needs to contact his source
of meth supply to determine when he can get access to the meth CS1 requested to
purchase from him.

12. On 11/16/2018, a Confidential Source (CS2)* contacted MANNING at Target Phone via
text message in order to set up a future purchase of meth. The following text message
conversation ensued with MANNING:

CS2: “Hey looks like it will be Monday morning before I get any money they backed
out on paying me half but anyway I’11 come out to your house as soon as I leave the |
bank or what time do you normally go to work?” |
MANNING: “Depends” :
CS2: “Ok I'll get with you as soon as I can though you working today?”

13. Based on my knowledge of this investigation, when CS2 told MANNING, “Hey looks
like it will be Monday morning before I get any money” CS2 is explaining that he/she
won’t have any money until Monday to purchase meth from MANNING. In the same
dialogue, CS2 also stated, “I’1l come out to your house as soon as J leave the bank or
what time do you normally go to work?” This is a reference by CS2 telling MANNING
that he/she will pick up money from the bank in order to purchase meth from

MANNING; CS2 also wanted to know if MANNING would be at his residence or at

work to sell meth to CS2.

 

3 CS2 has been an informant for the 14 Judicial Drug Task Force since 11/6/2018. In CS2’s time as an informant,
CS2 has performed controlled purchases of methamphetamine from two separate targets on four separate occasions.
CS2’s information has been corroborated through a review of phone records, through surveillance, and through
CS2’s controlled purchases of methamphetamine. CS2 has a criminal history which includes felony offenses.

Affidavit page 6

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 10 of 15 PagelD #: 10

14,

15.

On 11/19/2018, CS2 met with law enforcement officers at a predetermined location in
order to conduct a controlled purchase of meth from MANNING. During the meeting
with law enforcement officers, CS2 placed a call to MANNING, using Target Phone, to
finalize setting up a meeting with MANNING for the purpose of purchasing meth. This
telephone call was recorded by law enforcement officers. The following are portions of
the telephone conversation CS2 held with MANNING:

CS2: “Hey what you doing?”

MANNING: “J don’t know not much you near the shop?”

CS2: “Heck yeah near the shop”

MANNING: “Fixing to get a quick smoke in after pushing a car”

CS2: “Oh yeah haha”

MANNING: “Yeah”

CS2: “I know that feeling, shit, hey um im gonna come by and see you real quick”

MANNING: “Ok”

CS2: “So uh I got paid so I'l be over.”
Based on my knowledge of this investigation, when MANNING asked CS2, “I don’t
know not much you near the shop?” MANNING is asking if CS2 is near the shop where
he, MANNING, worked. This is also a suggestion by MANNING to determine if CS2
can meet him, MANNING, at the shop in order for him to sell CS2 some amount of meth.
MANNING was identified as working at a boat repair shop located in Harrison, AR on
the north side of Highway 65, near the Harrison visitor center. CS2 responded, “Heck
yeah near the shop” and added, “I know that feeling, shit, hey um im gonna come by and
see you real quick”. This is a reference by CS2 to confirm meeting MANNING at the

boat repair shop in order to purchase an amount of meth from MANNING. CS2 also told

Affidavit page 7

 

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 11 of 15 PagelD #: 11

16.

17.

MANNING, “So uh I got paid so Ill be over.” This is a reference by CS2 disclosing to
MANNING that CS2 has money to pay MANNING for meth.

Subsequent to the call with MANNING, CS2 was issued law enforcement controlled
drug purchase funds as well as surveillance and recording equipment. CS2 and CS2’s
vehicle were searched for contraband items with negative result. CS2 departed from the
location and surveillance was initiated by law enforcement officers. CS2 subsequently
traveled to MANNING’s location and met with MANNING. Surveillance photographs
were taken of MANNING and his vehicle by law enforcement officers during the
controlled drug purchase. CS2 subsequently returned to a predetermined location and
met with law enforcement officers. CS2 provided law enforcement officers with a bag
containing a white crystalline substance which field tested positive for the presence of
methamphetamine drugs. CS2 also returned the surveillance and recording equipment
provided to CS2. During a debriefing, CS2 explained MANNING would have more
meth to sell CS2 later that evening.

In my experience, the general location of the target telephone gathered from cell
site/sector location, GPS location, or other means, can yield evidence which is relevant
and material to an ongoing criminal investigation of the specified offenses. Such
information includes leads relating to: (1) the geographic breadth of the suspected drug
trafficking cell; (2) the transportation routes and means for trafficking narcotics and drug
proceeds from one geographic area to another; (3) other geographic locations where a
drug organization may be engaging in similar conduct; (4) the geographic location of
“stash” houses; and (5) the geographic locations where meetings are held to exchange
narcotics and money. Further, the geographic location of the target telephone can be used

to corroborate the observations of surveillance agents. Surveillance agents can compare

Affidavit page 8

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 12 of 15 PagelD #: 12

18.

19.

20.

observations of the user of the target telephone with geographic information in order to
verify the identification and location of the user of the target telephone.

Given the ongoing nature of this investigation, immediate notification of this warrant will
have an adverse result. Accordingly, delayed notice of 30 days is requested under 18
U.S.C. § 3103a.

Based on the same concerns that knowledge of the investigation would jeopardize its
effectiveness, I request that this affidavit, the application, and the order as well as any
other related documents be sealed pursuant to the provisions of the United States District
Court for the Western District of Arkansas general rule 7.

In my training and experience, I have learned that VERIZON is a company that provides
cellular telephone access to the general public. I also know that providers of cellular |
telephone service have technical capabilities that allow them to collect and generate at
least two kinds of information about the locations of the cellular telephones to which they
provide service: (1) E-911 Phase II data, also known as GPS data or latitude-longitude
data, and (2) cell-site data, also known as “tower/face information” or cell tower/sector
records. E-911 Phase II data provides relatively precise location information about the
cellular telephone itself, either via GPS tracking technology built into the phone or by
triangulating on the device’s signal using data from several of the provider’s cell towers.
Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some
cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These
towers are often a half-mile or more apart, even in urban areas, and can be 10 or more

miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

Affidavit page 9

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 13 of 15 PagelD #: 13

1)

22.

aioe

24,

necessarily serve every call made to or from that device. Accordingly, cell-site data is
typically less precise than E-911 Phase II data.

Based on my training and experience, I know that VERIZON can collect E-911 Phase II
data about the location of the Target Cell Phone, including by initiating a signal to
determine the location of the Target Cell Phone on VERIZON network or with such other
reference points as may be reasonably available

Based on my training and experience, J know that VERIZON can collect cell-site data

about the Target Cell Phone.

AUTHORIZATION REQUEST

Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days after the collection authorized by the warrant has been completed.
There is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice
to the subscriber or user of the Target Cell Phone would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy
evidence, change patterns of behavior, notify confederates, and flee from prosecution.
See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which is
incorporated into the warrant, the proposed search warrant does not authorize the seizure
of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the

warrant authorizes the seizure of any wire or electronic communication (as defined in 18

Affidavit page 10

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 14 of 15 PagelD #: 14

25.

26.

ais

U.S.C. § 2510) or any stored wire or electronic information, there is reasonable necessity
for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

I further request that the Court direct VERIZON to disclose to the government any
information described in Attachment B that is within the possession, custody, or control
of VERIZON. I also request that the Court direct VERIZON to furnish the government
all information, facilities, and technical assistance necessary to accomplish the collection
of the information described in Attachment B unobtrusively and with a minimum of
interference with VERIZON’S services, including by initiating a signal to determine the
location of the Target Cell Phone on VERIZON network or with such other reference
points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate VERIZON for reasonable
expenses incurred in furnishing such facilities or assistance.

I further request that the Court authorize execution of the warrant at any time of day or
night, owing to the potential need to locate the Target Cell Phone outside of daytime
hours.

I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed pursuant to the provisions of the

United States District Court for the Western District of Arkansas general rule 7. These

Affidavit page 11

 

 
Case 3:19-cm-00004-MEF Document1 Filed 01/24/19 Page 15 of 15 PagelD #: 15

documents discuss an ongoing criminal investigation that is neither public nor known to
all of the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may seriously jeopardize that

investigation.

Respectfully submitted,

 
    

Justin Ledzinski
Special Agent

Federal Bureau of Investigation

Subscribed and sworn to before me on this 27 day of oe a 2019

HON. MARK E. FORD
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF ARKANSAS

 

Affidavit page 12

 

 
